Hoar, J.
The submission is in the terms prescribed by the statute ; and the award follows the submission, and establishes the fact that a sum of money was due from the defendants to the plaintiff, the recovery of which certainly might be the subject of an action at law, or a suit in equity. The Gen. Sts. c. 147, § 3, provide that “ an agreement to submit all demands shall include only such as might be the subject of a personal action at law or of a suit in equity.” The statute thus limits and interprets the language of the submission of “ all demands; ” and the award is expressly made upon the matters submitted. The presumption is therefore in favor of the award, and there is nothing in proof against it. Judgment on the award.